EXHIBIT 10.1

 

FIRSTCITY FINANCIAL CORPORATION

2006 Stock Option and Award Plan

 

AWARD AGREEMENT

 

[Date]

 

[Name]

[Title]

FirstCity Financial Corporation

P. O. Box 8216

6400 Imperial Drive

Waco, TX  76714-8216

 

Re:          Grant of Stock Option- Non-Employee Director

 

Dear                      :

 

You have been granted an option to purchase common stock of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), pursuant to the Company’s
2006 Stock Option and Award Plan (the “Plan”) for certain individuals, Directors
and key employees of the Company and its Subsidiaries. A copy of the Plan is
being furnished to you concurrently with the execution of this Award Agreement
and shall be deemed a part of this Award Agreement as if fully set forth herein.
Unless the context otherwise requires, all terms defined in the Plan shall have
the same meaning when used herein.

 

1.             Grant

 

Subject to the conditions set forth below, the Company hereby grants to you,
effective as of                           ,          (the “Grant Date”), as a
matter of separate inducement and not in lieu of any other compensation for your
services, the right and option to purchase (the “Option”), in accordance with
the terms and conditions set forth herein and in the Plan, an aggregate of
               Shares (the “Option Shares”), at a price equal to $           per
Share, subject to the adjustments and limitations set forth herein and in the
Plan (the “Option Price”). The Option granted hereunder is a Nonqualified Stock
Option within the meaning of the Plan. You should consult with your tax advisor
concerning the proper reporting of any federal or state tax liability that may
arise as a result of the grant or exercise of the Option.

 

2.             Exercise

 

(a)           For purposes of this Award Agreement, the Option Shares shall be
deemed “Non-vested Shares” unless and until they have become “Vested Shares.” 
The Option Shares shall become “Vested Shares” on (a)
                              ,                , or (b) in                
equal, consecutive annual installments, commencing on the first anniversary of
                    ,           , provided that vesting shall cease upon your
ceasing to be a Director of the Company as and to the extent provided in Section
3 hereof.

 

(b)           Subject to the relevant provisions and limitations contained
herein and in the Plan, you may exercise the Option to purchase all or any
portion of the Vested Shares at any time prior to the termination of the Option
pursuant to this Award Agreement. In no event shall you be entitled to exercise
the Option for any Non-Vested Shares or for a fraction of any Vested Share.

 

(c)           The unexercised portion of the Option, if any, will automatically,
and without notice, terminate and become null and void upon the expiration of
                     (    ) years from the Grant Date.

 

--------------------------------------------------------------------------------


 

(d)           Any exercise by you of the Option shall be in writing addressed to
the Secretary of the Company at its principal place of business (a copy of the
form of exercise notice to be used will be available upon written request to the
Secretary), and shall be accompanied by a certified or bank check payable to the
order of the Company in the full amount of the Option Price of the shares so
purchased, or in such other manner as described in the Plan and approved by the
Committee.

 

3.             Termination of Position

 

Upon your ceasing to be a Director of the Company, the Option shall terminate
and/or be exercisable pursuant to Section 6.7 of the Plan.

 

4.             Transferability

 

The Option and any rights or interests therein are not assignable or
transferable by you except by will or the laws of descent and distribution or as
allowed under Section 6.8 of the Plan to members of your Immediate Family (as
such term is defined in the Plan), to one or more trusts for the benefit of such
Immediate Family members, or to one or more partnerships where such Immediate
Family members are the only partners, provided that you do not receive any
consideration in any form whatsoever for said transfer. During your lifetime,
the Option shall be exercisable only by you, any transferee as allowed in this
Section 4 and pursuant to the terms of the Plan, or, in the event that a legal
representative has been appointed in connection with your Disability (as such
term is defined in the Plan), such legal representative. Any Options so
transferred shall continue to be subject to the same terms and conditions in the
hands of the transferee as were applicable to said Option immediately prior the
transfer thereof. Any reference in herein to your ceasing to serve as a Director
of the Company shall continue to refer to your ceasing to serve as a Director of
the Company.

 

5.             Withholding Taxes

 

By acceptance hereof, you hereby (1) agree to reimburse the Company for any
federal, state or local taxes required by any government to be withheld or
otherwise deducted by such entity in respect of your exercise of all or a
portion of the Option; (2) authorize the Company to withhold from any cash
compensation paid to you or on your behalf, an amount sufficient to discharge
any federal, state and local taxes imposed on the Company, in respect of your
exercise of all or a portion of the Option, which otherwise has not been
reimbursed by you, in respect of your exercise of all or a portion of the
Option; and (3) agree that the Company may, in its discretion, hold the stock
certificate to which you are entitled upon exercise of the Option as security
for the payment of the aforementioned withholding tax liability, until cash
sufficient to pay that liability has been accumulated, and may, in its
discretion, effect such withholding by retaining shares issuable upon the
exercise of the Option having a Fair Market Value on the date of exercise which
is equal to the amount to be withheld.

 

6.             Miscellaneous

 

(a)           This Award Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. In the event of any conflict
or inconsistency between the terms hereof and the terms of the Plan, the terms
of the Plan shall be controlling.

 

(b)           This Award Agreement is not a contract of employment and the terms
of your service and compensation as a Director shall not be affected by, or
construed to be affected by, this Award Agreement, except to the extent
specifically provide herein. Nothing herein shall impose, or be construed as
imposing any obligation (1) on the part of the Company to continue you in your
position as a Director of the Company, or (2) on your part to remain in your
position as a Director of the Company.

 

--------------------------------------------------------------------------------


 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Company’s 2006 Stock Option and Award Plan and this
Award Agreement. Please indicate your acceptance of all the terms and conditions
of the Option and the Plan by signing and returning a copy of this Award
Agreement.

 

 

Very truly yours,

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

Title:

 

ACCEPTED:

 

 


 


 


SIGNATURE OF OPTIONEE


 


 


 

Print Name of Optionee

 

Date:

 

 

 

--------------------------------------------------------------------------------